Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 8/12/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 5/17/2021.
Claim Status
Claims 1-7, 9-12, 14-16 and 25-30 are pending.
Claims 9-12, 14-16 are withdrawn, non-elected with traverse.
Claims 8, 13 and 17-24 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Attorney Troy L. Gwartney, Reg. No. 61388 on 8/24/2021.
The application has been amended as follows: 
	Claim 9. (Withdrawn and Currently Amended) A method comprising: 
etching a substrate to form a fin therefrom; 

etching a recess in the fin on the first side of the gate structure adjacent the first gate spacer; 
treating the recess to remove etching byproducts and oxides of a material of the fin from surfaces in the recess and to smooth the surfaces of the recess by reducing a root-mean-square (RMS) of the surfaces by 6 % to 12%;
following treating the process, performing a hydrogen radical treatment on the recess, the hydrogen radical treatment expanding a width and height of the recess; and
forming an epitaxial source/drain region in the recess.  
	Claim 16. (Canceled).
Claim 31. (New) The method of claim 12, further comprising: 
following forming the epitaxial source/drain region, removing the metal layer from the pedestal.
Claims Rejoin
Claim 1 is allowable. The restriction requirement among various species, as set forth in the Office action mailed on 5/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn. Claims 9-16 along with newly added claims 25-31, directed to the non-
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Reasons for Allowance
Claims 1-7, 9-12, 14-15 and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method in their entirety (the individual limitations may be found just not in combination with proper motivation). 
the most relevant prior art references (US 2019/0157425 A1 to Liu in combination of US 2010/0304561 A1 to Narushima, US 2015/0147861 A1 to Park, US Choi and 2015/0129131 A1 to Li) substantially teach some of limitations in claim 1 as indicated in the previous Non-Final Office Action dated on 5/17/2021, but not the limitations of “thereby smoothing a surface of the source/drain recess by reducing a root-mean-square (RMS) of the surface by 6 % to 12 %” recited in claim 1. Therefore, the claim 1 is allowed.
Regarding claims 2-7 and 29-30, they are allowed due to their dependencies of claim 1.
Regarding claim 9, similar to claim 1, the claim 9 includes allowed limitations of “smooths the surfaces of the recess by reducing a root-mean-square (RMS) of the surfaces by 6 % to 12%”. Therefore, the claim 9 is allowed. 
Regarding claims 10-12, 14-15 and 31, they are allowed due to their dependencies of claim 9.
Regarding claim 25, similar to claim 1, the claim 25 includes allowed limitations of “the second RMS roughness being 6% to 12% less than the first RMS roughness”. Therefore, the claim 25 is allowed. 
Regarding claims 26-28, they are allowed due to their dependencies of claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898